DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed February 04, 2021 has been entered. Claims 1-7 remain pending in the application. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Nishii et al. (US 2005/0234351 A1) (hereinafter – Nishii).

Regarding claim 1, Nishii discloses A pulse wave detector which is used while being attached to a wrist of a measurement subject, the pulse wave detector comprising (Abstract):
 a body portion which includes a detecting section configured to detect a pulse wave from a radial artery of the measurement subject (FIGS. 5A-5B, and para. [0068], “Light is projected from the light emitting device 39 to a human body. Part of the light impinges upon capillary arteries (capillaries) running in the human body, and is absorbed into hemoglobin in the blood flowing in the capillary arteries. The rest of the light is reflected and scattered by the capillary arteries, and part of it enters the photoreceptor device 43.”);
 a band which is configured to be wound around the wrist in a state where the band is engaged with the body portion, so as to maintain a state where the detecting section is opposed to the radial artery (FIGS. 1 and 8, and para. [0056], “Thus, when the band 7 is wrapped around the wrist 3”, it is shown that the band is wrapped around the wrist and capable of maintaining connection with the radial artery.);
a basal-end engaging portion which is disposed on one of end portions of the body portion in a circumferential direction of the wrist and on a side of a surface opposite to a detection surface of the body portion, and with which a basal end portion of the band is engaged (FIG. 1, para. [0054], “band anchoring portion 15 or 17”);
an arbitrary-position engaging portion which is disposed on another of the end portions of the body portion in the circumferential direction and on the detection surface, and with which an arbitrary position between the basal end portion engaged with the basal-end engaging portion and a tip end portion of the band is engaged in a folded back state (As shown in FIG. 1 and 2);
and an engagement member which is configured to detachably engage the tip end portion with the band or the body portion in a state where the band, which is folded back in the arbitrary-position engaging portion, and the basal end portion engaged with the basal-end engaging portion overlap with each other (FIG. 3 and 4 and para. [0062] – [0064], “Thus, the pulse wave sensor 1 (and thus the pulse wave sensor main unit 5) can be firmly attached around the wrist 3 by the elastic force of the band 7.” Simply describes fitting the device to the wrist with or without the sensor unit.).
Regarding claim 2, Nishii discloses The pulse wave detector according to claim 1, wherein the basal end portion of the band is detachably engaged with the basal- end engaging portion (Ash shown in FIGS. 4-5, Para. [0062] – [0064], “As illustrated in FIG. 4, the joints S in proximity to the bases of the band anchoring portions 15 and 17 is brought into tight contact with the surface of the wrist 3 without gaps therebetween.”).
Regarding claim 3, Nishii discloses The pulse wave detector according to claim 2, wherein the basal end portion of the band is detachably engaged in the basal-end engaging portion in a state of being folded back in a direction to be separated from the one of the end portions (As shown in FIGS. 9A-9C).
Regarding claim 4, Nishii discloses The pulse wave detector according to claim I, wherein the tip end portion is engaged with the band or the body portion through the engagement member in a state where a tip end of the tip end portion is directed from a side of a opposed surface of the body portion to the wrist, to a side of a surface of the body portion which is opposite to the opposed surface (As shown in FIG. 3-4 and para. [0062] – [0064], which describe the fitting of the device).
Regarding claim 5, Nishii discloses The pulse wave detector according to claim 1, wherein the one of the end portions of the body portion is an end portion on a side of an ulna of the wrist, and wherein the another of the end portions of the body portion is an end portion on a side of a radius of the wrist (As shown in FIG. 8, it should be noted that this is how wrist watches work in general).
Regarding claim 6, Nishii discloses The pulse wave detector according to claim 1, wherein the detecting section is configured to detect a pressure pulse wave from the radial artery by using a pressure detecting element (Para. [0053], “The pulse wave sensor main unit 5 is provided on its surface with a liquid crystal display portion (monitor) 9, and on its rear face with a measurement arrangement 11 for detecting pulse waves.” See also para. [0173], “For example, a pressure sensor or the like may be disposed to the inner side of the sensor main unit or of the band.”).
Regarding claim 7, Nishii discloses A biometric information measurement device comprising (Abstract):
the pulse wave detector according to claim 1 (See claim 1, above);
and a biometric information calculating section which is configured to calculate biometric information based on the pulse wave detected by the detecting section (Para. [0069], “The control arrangement 35 is provided with functions as a pulse wave analyzer, and has therein a detector circuit 45, ADC (AD Converter) 47, and a microcomputer 49.”).



Response to Arguments
Applicant's arguments filed February 04, 2021 have been fully considered but they are not persuasive. 
With respect to the arguments regarding the basal-end engaging portion and the arbitrary-position engaging portion, the arguments are not persuasive. Examiner relied upon reference numbers 15 and 17 of Nishi to show specifically the location of the figures where the basal-end engaging portion and the arbitrary position engaging portion are located. The entire figures of Nishi disclose what is presently being claimed, however, the written description does not use the language “basal-end” and “arbitrary-position”. It is of the examiners position that the term “basal-end engaging portion” and “arbitrary-position engaging portion” are the entire portions or assemblies that are used for the tightening procedure of the device. The figures in Nishi are almost exactly the same as the present figures, the only difference that examiner notices is the band extending longer in the present application than in Nishi, so as to wrap around the wrist almost a second full time. However, it is not being claimed that way. Further, a smaller wrist being used in Nishi would end up being worn this way, and it is unclear what is different between the devices when that is the case. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.T./Examiner, Art Unit 3791                                                      

/DEVIN B HENSON/Primary Examiner, Art Unit 3791